            Case 2:15-cr-00106-NR Document 80 Filed 06/11/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,                  )
                                           )
                                           )   2:15-cr-106-NR
       v.                                  )
                                           )
DANIEL LAMPLEY,                            )
                                           )
                                           )
                Defendant.                 )

                             MEMORANDUM ORDER
      Daniel Lampley is a federal inmate housed at Bastrop FCI. He was sentenced

to a term of imprisonment of 100 months on December 13, 2016, and his anticipated

date of release to a halfway house is May 30, 2023. Relying on the risks associated

with contracting COVID-19, Mr. Lampley now moves for compassionate release,

asking this Court to effectively reduce his sentence by about two years. ECF 76.

      Mr. Lampley purportedly suffers from a number of ailments, including

diminishing kidney function, disorder of the ureter, hypertension, hyperlipidemia,

prediabetes, and an enlarged heart. ECF 76, p. 2. He argues that these ailments

place him at a greater risk of contracting, and suffering serious effects from, COVID-

19. As such, Mr. Lampley asserts that compassionate release is warranted under 18

U.S.C. § 3582(c)(1)(A)(i).

      To obtain compassionate release under section 3582(c)(1)(A)(i), Mr. Lampley

must demonstrate “extraordinary and compelling reasons” that warrant the

requested sentence reduction. In the context of a COVID-19-related motion, this

means that he must show: “(1) a sufficiently serious medical condition, or advanced

age, placing the prisoner at a uniquely high risk of grave illness or death if infected

by COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in the

facility where the prisoner is held.” United States v. Somerville, 463 F. Supp. 3d 585,

596–97 (W.D. Pa. 2020).
         Case 2:15-cr-00106-NR Document 80 Filed 06/11/21 Page 2 of 2




      Even assuming Mr. Lampley has a sufficiently serious medical condition, Mr.

Lampley fails to meet his burden. While his ailments appear to be serious, he has

not demonstrated “an actual non-speculative risk of exposure to COVID-19” at

Bastrop FCI.    There are approximately 1,119 inmates at Bastrop FCI.            See

https://www.bop.gov/locations/institutions/bas/ (last visited June 11, 2021). Yet the

Bureau of Prisons reports only one current positive COVID-19 case at the facility;

and this single positive case is a staff member, not an inmate.                  See

https://www.bop.gov/coronavirus/ (last visited June 11, 2021).        Moreover, the

vaccination rate appears to be relatively high at Bastrop FCI—1,028 inmates fully

inoculated—which further suggests no presently heightened risk of COVID-19

exposure for the inmates at the facility. See https://www.bop.gov/coronavirus/ (last

visited June 11, 2021).

      In short, the Court finds no extraordinary and compelling reason to release Mr.

Lampley. 1 That said, the Court will deny his motion without prejudice; COVID-19

has proven to be a dynamic illness, and therefore if health conditions materially

worsen at Bastrop FCI, Mr. Lampley is free to re-file his motion.

      Accordingly, it is hereby ORDERED that Mr. Lampley’s motion for release

(ECF 76) is denied, without prejudice.


DATE: June 11, 2021                            BY THE COURT:
                                               /s/ J. Nicholas Ranjan
                                               United States District Judge




1 If Mr. Lampley were to establish extraordinary and compelling reasons for release,
the Court would still have to weigh the applicable factors under 18 U.S.C. § 3553(a)
to determine whether release is warranted. 18 U.S.C. § 3582(c)(1)(A); see also United
States v. Easter, 975 F.3d 318, 327 (3d Cir. 2020). For the reasons discussed above,
however, the Court need not consider the Section 3553(a) factors at this juncture.
                                         -2-
